Citation Nr: 1607285	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-18 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the service member's discharge from service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The service member served on active duty in the U.S. Marine Corps from July 1962 to February 1966.  He died in 2010; the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that, in addition to a paper claims file, this appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  During service, the service member received six non-judicial punishments for six periods of unauthorized absence totalling 44 days; was found guilty by three Summary Court Martials of two periods of unauthorized absence totalling 33 days, breaking restriction, and assault with a dangerous weapon; and after being recommended for discharge, incurred two additional non-judicial punishments, one for pawning another Marine's wristwatch and one for a 3-day period of unauthorized absence.

2.  The service member's actions during service constitute willful and persistent misconduct and his offenses were not minor.
3.  The evidence does not suggest, and the Appellant has not alleged, that the service member was insane at the time of the commission of his in-service offenses.


CONCLUSION OF LAW

The service member's character of discharge is a bar to the payment of VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. § 3.1 , 3.12, 3.102, 3.354 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the instant case, as is further discussed below, the law, and not the facts, is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive). 

II. Analysis

The Appellant is seeking entitlement to VA death pension benefits.  Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the maximum annual pension rate (MAPR).  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.243-274 (2015).

Generally, a person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  A "veteran" is generally defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  In the present case the Appellant must establish that her deceased husband was a veteran for VA purposes for her to meet the threshold requirements for eligibility for death pension benefits.  

In April 2010, the Appellant filed an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse (VA Form 21-534).  In a February 2011 administrative decision, her claim was denied on the basis that the characterization of the service member's active duty service constituted a bar to VA benefits.  

In this regard, the AOJ concluded the service member's offenses constituted willful and persistent misconduct under 38 C.F.R. § 3.12(d).  The administrative decision concluded that there was no evidence of insanity, nor was the issue raised by the Appellant.  A conditional discharge was not an issue.  Thus, it was concluded that the service member's discharge was dishonorable and that the Appellant was barred from receiving VA benefits.  The Appellant subsequently appealed such determination.

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances specified in 38 C.F.R. § 3.12 unless it is found that the person was insane at the time of committing the offense causing such discharge, or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement for VA benefits-the "statutory bars" found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. 
§ 3.12(c), and "regulatory bars" listed in 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) as a conscientious objector who refused to perform military duty, wear a uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, with certain exceptions.

The regulatory bars, set forth in 38 C.F.R. § 3.12(d), state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

The evidence of record reflects that, between February 1963 and September 1965, the service member was convicted by three summary court martials of two periods of unauthorized absence, totalling 33 days, breaking restriction, and assault with a dangerous weapon.  He also received six non-judicial punishments for six period of unauthorized absence totalling 44 days, four instances of disobedience, and insubordinate conduct.  In November 1965 the service member was informed of pending administrative separation action by reason of unfitness due to "frequent discredible involvement" with military authorities.  At that time, the service member elected to consult with legal counsel and subsequently requested an administrative discharge board. 

In December 1965, the commanding officer recommended separation, finding that the service member required constant supervision in order to accomplish simple tasks and was constantly in minor trouble.  Further, the commanding officer indicated that the service member could not be depended on to perform his required duties.  Later that month, the requested administrative discharge board unanimously found that the service member was unfit due to his frequent infractions, and recommended an undesirable discharge.  The commanding officer concurred and directed an undesirable discharge by reason of unfitness.
Following the commanding officer's directive for an undesirable discharge, the service member in January 1966 received an additional non-judicial punishment for pawning another Marine's wristwatch.  Then, in February 1966, he received yet another non-judicial punishment, for a 3 day period of unauthorized absence.  On February 28, 1966, the service member was separated from service. 

The Board notes that the statutory bars under 38 C.F.R. § 3.12(c) do not apply in this case.  In this regard, the service member was not a conscientious objector, was not discharged as the result of a general court-martial, did not resign as an officer for the good of service, was not an alien, and was not a deserter.  While the service member had multiple periods of AWOL, as noted above, none of these were 180 days in length.  Thus, 38 C.F.R. § 3.12(c) does not apply.

However, as noted above, the service member in this case was denied benefits for willful and persistent misconduct under the regulatory bars of 38 C.F.R. § 3.12(d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1991).  Being absent without leave has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct and, by analogy, persistent misconduct). 

Given these facts, the Board finds that the incidents leading up to the service member's discharge were sufficiently numerous, willful and persistent in nature as to reflect an ongoing pattern of misconduct.  His offenses, including assault with a dangerous weapon, being absent his appointed place of duty, and the pawning of the property of another Marine, interfered with his military duties and were not minor in nature.  See e.g., Stringham, supra.  In summary, the Board finds that the service member's actions while still in service reflected an ongoing pattern of conduct which was not consistent with the honest, faithful, and meritorious service for which VA benefits are granted. 

Furthermore, there is nothing in record that suggests, and the Appellant does not contend, that the service member was insane at the time he committed the offenses that resulted in his discharge.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253  (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, the party in question must have been insane at the time he or she committed the offense.

In this case, there is no indication that the service member was insane at the time he committed the multiple offenses for which he was separated.  The record shows that, following the service member's persistent absences without leave, his commanding officer recommended a psychiatric evaluation.  Such was completed in December 1963.  At that time, the psychiatrist specifically concluded that the service member was free from mental defect, disease or derangement as to be able to distinguish right from wrong and adhere to the right.  No psychiatric treatment or hospitalization was indicated at the time.  Thus, the Board finds the service member was not insane at the time of his multiple offenses.

The Board is undoubtedly sympathetic to the Appellant's claim.  However, based on the evidence and analysis above, the Board must find the service member's period of service was under dishonorable conditions.  Accordingly, the criteria for qualification for VA benefits are not met and the Appellant's claim must be denied.


ORDER

The character of the service member's discharge from service is a bar to the receipt of VA benefits; the appeal is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


